Citation Nr: 1046863	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2000 to April 
2001 and May 2004 to November 2005. The Veteran was awarded the 
Bronze Star Medal with Combat Distinguishing Device, which is 
evidence of combat in service. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. The rating decision denied the Veteran's 
claim for service connection for a heart condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

VA medical center treatment records from September 2006 reference 
private medical treatment for palpitations and diagnosis of 
mitral valve prolapse in May 2006. Records from this private 
treatment are not associated with the claims file.

In September 2006, the Veteran attended a VA compensation and 
pension general medical examination. The examination report 
states that the Veteran was scheduled for Holter and stress 
testing later in the month and that the Veteran failed to report 
for these tests. The record shows that the Veteran received a 
Holter test in October 2006, however there is no indication that 
stress testing was conducted.  

Because this testing was apparently ordered with a view towards 
ascertaining if the Veteran's claimed disorder was service 
related, appropriate testing must be conducted or the RO/AMC must 
ascertain why such testing was not accomplished. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (finding VA is required to 
provide an examination when the record contains evidence of a 
current diagnosis and an indication that further medical evidence 
may link that diagnosis to active military service). 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
her for a heart condition. After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO/AMC must obtain previously unobtained 
relevant records from each health care 
provider the Veteran identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, she may 
alternatively obtain the records on 
her own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record from March 2007.

c.	In particular, the RO/AMC must 
attempt to locate the private 
treatment records described by the 
Veteran regarding her diagnosis 
with mitral valve prolapse in May 
2006.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise. The purpose of the 
examination is to determine the nature of 
the Veteran's current heart disability 
and whether it began during active 
service or is related to any incident of 
service. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated. 

b.	The physician must review all medical 
evidence associated with the claims 
file. In particular, the Board draws 
the physician's attention to (1) 
service treatment records showing 
syncope in service (date illegible), 
(2) any private treatment records 
showing a current diagnosis of mitral 
valve prolapse, and (3) October 2006 
Holter testing through a VA medical 
center.

c.	The physician must consider the 
Veteran's lay testimony regarding her 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the Veteran. 

d.	All indicated tests and studies must 
be performed, including a stress 
test as indicated by the September 
2006 VA general medical examination.

e.	The physician must provide a diagnosis 
for any cardiac condition found from 
considering the claims file and from 
examining the Veteran. 

f.	For any heart disability diagnosed, 
the physician must specifically opine 
whether that disability (1) began 
during service or (2) is related to 
any incident of service, including 
service-connected PTSD. 

g.	The physician should also opine as to 
whether the Veteran experienced a 
heart disability within one year after 
discharge from active service. See 
38 C.F.R. § § 3.307, 3.309(a). In 
reaching this determination, the 
clinician must report as to whether 
any symptoms shown during or within 
one year of service, or shortly 
thereafter may be identified as a 
manifestation of any later-diagnosed 
heart disability. 38 C.F.R. § 
3.307(c).

h.	In all conclusions, the physician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the physician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


